Citation Nr: 0413738
Decision Date: 05/28/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-22 356A	)	DATE JUN 25 2004
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. Little Rock, Arkansas



ORDER


     The following corrections are made in a decision issued by the Board in this case on May 28, 2004:

The sentence under the ORDER on page 10 should have been phrased as follows:  The claim for an effective date earlier than February 22, 2000, for the grant of service connection for pseudofolliculitis barbae is denied.  



		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0413738	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-22 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a lumbar spine injury prior to February 7, 
2003, and a rating higher than 20 percent as of this date and 
thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae. 

3.  Entitlement to an effective date prior to February 22, 
2000, for the award of service connection for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
July 1994.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Regional Office in No. Little Rock, Arkansas (RO).  By a 
rating action of March 1999, the RO denied the veteran's 
claim for a rating in excess of 10 percent for residuals of a 
lumbar spine injury.  Subsequently, a rating action of April 
2001 granted service connection for pseudofolliculitis barbae 
and assigned a 10 percent disability rating, effective from 
February 22, 2000.  In October 2001, the Board remanded the 
case to the RO for further development of the issue of 
entitlement to an increased rating for residuals of a lumbar 
spine injury.  By a rating action in April 2003, the RO 
increased the rating for residuals of a lumbar spine injury 
from 10 percent to 20 percent, effective February 7, 2003.  
However, a claimant is presumed to be seeking the highest 
rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of an increased rating for 
residuals of a lumbar spine injury remains in appellate 
status.  

The veteran provided testimony at a videoconference hearing 
in December 2003 before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In this decision, the Board has recharacterized the issues on 
appeal that seek higher disability evaluations in order to 
comply with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999).  

For reasons that will be set forth below, the issues of 
entitlement to an initial rating in excess of 10 percent for 
residuals of a lumbar spine injury prior to February 7, 2003, 
entitlement to a rating in excess of 20 percent after 
February 7, 2003, as well as entitlement to an initial rating 
in excess of 10 percent for pseudofolliculitis barbae will be 
addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date for the grant of service connection for a skin disorder 
has been obtained by the RO.  

2.  A March 1998 rating decision denied entitlement to 
service connection for a skin disorder.  The veteran did not 
initiate an appeal upon notice of the denial.  

3.  On February 22, 2000, the RO received a copy of a private 
medical statement from Dr. Derek Lewis, dated in February 
2000, wherein he indicated that the veteran had been 
diagnosed with Pseudofolliculitis Barbae and, after reviewing 
the veteran's military records, opined that the veteran's 
current skin condition was the same condition which he was 
treated for in service.  

4.  In September 2000, the RO received the veteran's request 
to reopen his claim of entitlement to service connection for 
a skin disorder, diagnosed as pseudofolliculitis barbae.  

5.  By an April 2001 rating decision, the RO established 
service connection for pseudofolliculitis barbae and assigned 
a 10 percent evaluation effective February 22, 2000.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2003).  

2.  The criteria for an effective date earlier than February 
22, 2000, for the grant of service connection for 
pseudofolliculitis barbae, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an earlier effective 
date.  There is no indication that there are any outstanding 
records that could be relevant to appeal for an earlier 
effective date.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of the evidence they are 
responsible for obtaining, and of the evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in October 2000, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for pseudofolliculitis barbae, and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  The letter did not notify 
the veteran of the evidence needed to substantiate 
entitlement to an earlier effective date for service 
connection.  However, the effective date issue is a "down 
stream" issue from that of entitlement to service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  VA's 
General Counsel has held that VA is not required to provide 
§ 5103(a) notice with regard to "down stream issues."  
VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Factual Background.

The veteran's original claim for entitlement to service 
connection for a skin disorder was received by the RO in May 
1997.  

By a rating action of March 1998, the RO denied entitlement 
to service connection for a skin disorder.  The veteran was 
notified of this decision on March 20, 1998.  However, the 
veteran did not perfect an appeal of that decision.  

On February 22, 2000, the RO received a memorandum dated 
February 18, 2000, from the veteran's representative together 
with a statement from Dr. Derek Lewis, indicating that the 
veteran had been diagnosed with pseudofolliculitis barbae.  
Dr. Lewis stated that, after reviewing the veteran's medical 
service records, it was his opinion that the veteran had the 
same medical condition since 1997 to the present.  

In a memorandum received in September 2000, the veteran's 
representative confirmed that the veteran was seeking service 
connection for pseudofolliculitis barbae.

The veteran was afforded a VA examination in February 2001, 
at which time he indicated that he started having skin 
problems around 1985 or 1986.  He stated that, when he 
shaved, he would develop very red, irritated bumps along the 
jaw line and neck.  He further noted that the bump would 
become very red, tender and inflamed.  The veteran stated he 
was given a shaving profile, which helped somewhat.  
Examination revealed multiple erythematous papules along the 
cheeks and jaw line.  There were some keloid papules to note 
that had been present for some time, and there was active 
inflammation noted as well.  The impression was 
pseudofolliculitis.  

In an April 2001 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 10 
percent disability evaluation, effective February 22, 2000.  

At a videoconference hearing in December 2003, the veteran 
argued that he had been having problems with a skin disorder 
ever since his discharge from military service.  


III.  Legal analysis.

The veteran seeks an effective date prior to February 22, 
2000, for service connection for his skin disorder.  
Specifically, he maintains that the effective date should be 
retroactive to the date following his discharge from military 
service in July 1994.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Section 5110(a) of 38 U.S.C.A. provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an award 
based on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase, of compensation, dependency and 
indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt 
of application therefor.

38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400 (The 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later).  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no appeal is filed within the time limit provided, the 
determination becomes final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.302.  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  

The veteran was notified of the March 1998 decision and his 
appellate rights.  However, he did not perfect his appeal.  
Therefore, the March 1998 rating decision became final.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302.  Generally, a claim 
which has been denied by the RO may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  There are 
only two exceptions to the rule of finality.  The appellant 
can overcome the finality of the prior denial by 
(1) reopening based on the presentation of new and material 
evidence or by (2) showing clear and unmistakable error 
(CUE).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc).  

The veteran has not alleged CUE in the March 1998 rating 
decision.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  It is well 
established that the effective date for an award based on a 
claim to reopen is the date of the claim to reopen.  See 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Sears v. Principi, 16 Vet. App. 244, 
246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 
(Fed Cir.), cert. denied, 513 U.S. 810, 130 L. Ed. 2d 19, 115 
S. Ct. 61 (1994); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

When the veteran filed his claim for service connection for a 
skin disorder in February 2000, it was a claim to reopen 
since there was a prior final disallowance of this claim, as 
discussed above.  It is undisputed that the veteran did not 
appeal the prior denial of this claim.  Once that prior 
decision became final, any claim filed thereafter was a claim 
to reopen.  Therefore, the date of claim is the proper 
effective date.  38 C.F.R. § 3.400.

Review of the record reveals a private medical statement from 
Dr. Derek Lewis, dated and received by the RO in February 
2000.  Dr. Lewis reported a nexus between the veteran's 
current skin disorder and military service.  The RO found 
such evidence new and material for the purpose of reopening 
the claim.  And, in April 2001, after a VA examination had 
been conducted, the RO granted service connection for 
pseudofolliculitis, on the basis that the veteran had 
submitted new and material evidence since the RO's decision 
in March 1998.  Therefore, the date of the receipt of that 
private medical statement on February 22, 2000, was accepted 
as an informal claim for service connection for purposes of 
establishing an effective date.  38 C.F.R. § 3.155.  
Therefore, the RO assigned February 22, 2000, as the 
effective date for the grant of service connection of a skin 
disorder.  There is no indication in the file, or any 
allegation from the veteran, that any claim was filed between 
the denial in March 1998 and the reopened claim in February 
2000.  

Although the veteran may have suffered from a skin disorder 
since his military service, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did not 
submit a claim to reopen at any time between the last denial 
in March 1998 and his claim in February 2000.  These dates 
are more than one year after his separation from active 
service.  In light of this fact, the Board concludes that an 
effective date earlier than February 22, 2000, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), 
and (r); see also Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously submitted 
claim applications, which had been denied, is not relevant to 
the assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Accordingly, under 
the applicable regulations, February 22, 2000, the date of 
the receipt of the private medical statement, which is 
accepted as an informal claim, and was received within one 
year of the formal application to reopen the claim in 
September 2000, is the properly assigned effective date.  As 
such, there is simply no legal basis for an effective date 
earlier than February 22, 2000, for service connection for a 
skin disorder.  

In the veteran's claim, the law, and not the facts, is 
dispositive of the issue.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for an effective date earlier than February 22, 
2000, for the grant of service connection for residuals of a 
lumbar spine injury is denied.  


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In this case, the veteran has 
not been duly apprised of the VCAA pertaining to his claims 
for increased ratings for residuals of a lumbar spine injury 
and pseudofolliculitis barbae.  

A.  Increased rating for residuals of a lumbar spine injury.

The veteran reports that he has constant pain in his back, 
which is made worse with activity, including walking and 
bending; he states that he is also unable to sit for any 
prolonged period of time.  The veteran also indicates that 
his doctors have told him that he has a degenerative disc 
disease, but they did not know how to help him; they have 
proposed therapy, muscle relaxers and anti-inflammatory 
pills.  The veteran further indicates that he has been told 
that he needs a sedentary type job.  

VA medical records, including progress notes and a VA 
examination report, dated from June 1995 through February 
2003, reveal that the veteran has degenerative changes 
(arthritis) of the lumbar spine and degenerative disc 
disease.  During a VA examination in March 2002, it was noted 
that the veteran wore a back brace.  A VA emergency treatment 
report, dated in February 1999, noted that the veteran was 
seen with complaints of back pain.  Examination of the back 
revealed tenderness of the paraspinal muscle.  Report of a 
magnetic resonance imaging (MRI), performed in April 1999, 
revealed findings of degenerative disc disease involving L5-
S1 with mild bulging and a small annular tear.  During a 
neurosurgery clinic visit in July 1999, the veteran reported 
increased pain in the back over the past 2 years; he reported 
numbness and tingling in his feet.  The assessment was low 
back pain and degenerative disc disease, L5-S1.  While a 
subsequent MRI in April 2002 indicated that the 
intervertebral disc spaces were well maintained, the report 
also noted that there was moderate disc dessication of the 
L5-S1 intervertebral disc.  There was also mild asymmetric 
disc bulging at the L5-S1 level on the left, producing 
minimal neural foraminal narrowing on the left.  There were 
also minimal facet degenerative changes in the lower lumbar 
spine.  

The Court has held that a veteran is entitled to be evaluated 
under all potentially applicable codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
notes that the veteran's service-connected back disorder, 
residuals of lumbar spine injury, is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral 
strain.  In light of the above clinical findings, the 
veteran's lumbar spine could also be evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
However, it does not appear that the RO ever considered the 
potential applicability of this Code when it adjudicate the 
veteran's claim.  

Moreover, during the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. 
§ 4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Note 1 provides that, for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

In addition, effective September 26, 2003, further changes 
were made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).  

Where, as here, the governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2003).  

The veteran has not been informed of the September 2002 
changes in the rating criteria for evaluating the severity of 
his low back disability.  He also has not been apprised of 
the more recent September 2003 changes in the general rating 
formula for diseases and injuries of the spine.  Moreover, 
the most recent VA orthopedic examination in February 2003 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development is warranted.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

B.  Increased rating for pseudofolliculitis.

The veteran essentially contends that his service-connected 
skin disorder is more severely disabling than currently 
evaluated.  The veteran maintains that his skin problem has 
progressed to the point that it has invaded his scalp, and he 
has to shave his head in order to avoid larger problems.  
During the videoconference hearing in December 2003, the 
veteran testified that his service-connected 
pseudofolliculitis barbae had increased in severity; he 
indicated that his condition has gotten so bad that his wife 
has told him that he looks like the elephant man.  The 
veteran testified that his face gets so irritated and puffy 
that it looks repugnant.  The veteran indicated that he gets 
scabs all over his face which swells up; he noted that even 
wiping his face becomes painful.  The veteran also testified 
that his face swells up when he shaves; he noted that the 
swelling also becomes pussy.  He reported that his doctors 
have simply told him to live with it.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

In view of the veteran's assertion at the time of his hearing 
before the Board that his service-connected skin disorder has 
spread, and now involves other areas of the body, it is 
necessary that he be afforded VA dermatology examination so 
that all disabling residuals of the service-connected skin 
disorder may be considered in evaluating his claim for an 
increased rating.  

The veteran's service-connected pseudofolliculitis barbae is 
currently assigned a 10 percent rating under the former 
provisions of Diagnostic Code 7806, eczema.  While this 
appeal was pending, the applicable rating criteria for the 
skin disorders were amended effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board finds 
that another examination is necessary in order to determine 
if the veteran meets the rating criteria for a higher rating 
under the revised diagnostic codes for skin disorders.  For 
instance, the Board notes that the February 2003 VA 
examination report does not address whether the service-
connected pseudofolliculitis barbae covers 20 to 40 percent 
or more than 40 percent of the entire body; or 20 to 40 
percent or more than 40 percent of exposed areas affected.  
Moreover, the VA examination report does not indicate whether 
the skin disorder required constant or near-constant systemic 
therapy during the past 12-month period or treatment for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Thus, the Board finds that 
another examination is necessary.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his back 
and skin disorders since February 2001.  
The RO should attempt to obtain copies of 
treatment records for the veteran from 
all sources identified by the veteran.  

3.  Thereafter, the veteran must be 
scheduled for an examination to obtain 
information concerning the severity of 
his service-connected low back disorder.  
The claims folder must be made available 
to the examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension disability 
examination worksheet for the spine which 
was updated November 12, 2003, to include 
the portions of the worksheet for the 
thoracolumbar spine, neurological 
examination, and for intervertebral disc 
syndrome.  

4.  The veteran should be afforded a VA 
dermatological examination.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension disability 
examination worksheet for skin diseases 
(orther than scars).

5.  Thereafter, the RO should evaluate 
the increased rating claims under both 
the old and the current VA regulations 
for rating back and skin disabilities.  
The RO should determine which set of 
regulations is more favorable to the 
veteran, and apply the one more favorable 
in accordance with VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If the decision remains 
adverse to the veteran, in any way, both 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  The SSOC should include the 
revised rating criteria effective in 
August 2002, September 2002 and September 
2003.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




